Hondo Minerals, Inc. S-3 Exhibit 4.1 SPECIMEN NUMBER 1234567 SHARES***99,999*** HONDO MINERALS CORPORATION COMMON STOCK COMMON STOCK CUSIP43813W106 INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA SEE REVERSE FOR CERTAIN DEFINITIONS THIS CERTIFIES THAT *** Shareholder Name 1XXXXXXXXXXXXX XXXXXXXXXXXXXXXXEND *** *** Shareholder Name 2XXXXXXXXXXXXXXXX XXXXXXXXXXXXXEND*** *** Shareholder Name 3XXXXXXXXXX XXXXXXXXXXXXXXX XXXXEND*** *** Shareholder Name 4XXXXXXXXXXXXXX XXX XXXXXXXXXXXXE ND*** Reg descript if applicable Is the Owner of ** * Ninety-Nine Thousand Nine Hundred Ninety-Nine *** FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK OF HONDO MINERALS transferable on the books of the Corporation by the holder hereof, in person or by duly authorized attorney, upon surrender of this Certificate properly endorsed. This Certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar. Witness this facsimile seal of said Corporation and the facsimile signatures of its duly authorized officers. Dated: December 9, 2011 COUNTERSIGNED AND REGISTERED: EMPIRE STOCK TRANSFER INC. Transfer Agent and Registrar By AUTHORIZED SIGNATURE SECRETARY PRESIDENT The following abbreviations, when used in the inscription of the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM — as tenants in common TEN ENT — as tenants by the entireties JT TEN — as joint tenants with right of survivorship and not astenants in common UNIF GIFT MIN ACT —Custodian (Cust) (Minor) under Uniform Gifts to Minors Act (State) Additional abbreviations may also be used though not in the above list. For Value Received, hereby sells, assigns and transfers unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER (PLEASE PRINT OR TYPE NAME AND ADDRESS INCLUDING POSTAL ZIP CODE OF ASSIGNEE) Shares of the Common Stock represented by this Certificate and hereby irrevocably constitues and appoints Attorney to transfer the said stock on the books of the within-named Corporation with full power of substitution in the premises. Dated NOTICE THE SIGNATURE(S) TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS WRITTEN UPON THE FACE OF THIS CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER. SIGNATURE(S) GUARANTEED NOTICE THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION, (BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATION AND CREDIT UNIONS) WITH MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO S.E.C. RULE 17AD-15.
